Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Elizabeth Gitlin on 7/20/2022.

The application has been amended as follows: 

1. 	(Currently Amended) A method for manufacturing a combustor assembly of a gas turbine engine defining a centerline, an axial direction, and a radial direction, the combustor assembly comprising a liner and a dome, the dome comprising a forward surface and an inner surface, the method comprising: 
forming the liner of a ceramic matrix composite material to include a forward end comprising a baseline geometry; 
removing material from the forward end of the liner to change the baseline geometry to include an axial interface surface and a radial interface surface, the axial interface surface defining a more precise circular shape than the baseline geometry with respect to the centerline; and 
mounting the liner to the dome including mounting the forward end of the liner to the dome such that the axial interface surface defines a radial gap with the inner surface of the dome and the radial interface surface defines an axial gap with the forward surface of the dome, wherein [[the]] mounting the liner to the dome comprises mounting the liner to the dome with a mounting assembly, the mounting assembly including:
a grommet located in an opening in the liner, the grommet configured to reduce wear on the forward end of the liner; 
installed in [[an]] the opening of the liner and within the grommet; 
a collar adjacent an outer surface of the liner; 
inserted through the bushing and extending through the dome and the opening in the liner; and
tightened on the pin to secure the liner to the dome and to press the bushing between a yoke of the dome and a base plate of the dome, the nut located adjacent an inner surface of the liner, 
wherein removing material from the forward end of the liner to change the baseline geometry to include the axial interface surface and the radial interface surface which results in defining of the radial gap and the axial gap, respectively.  

8. 	(Currently Amended) The method of claim 1, wherein at least one of the radial gap or the axial gap is less than about 0.020 inches during [[the]] operating conditions of the combustor assembly.  

17. 	(Canceled) 

18. 	(Currently Amended) The method of claim 1, wherein comprises: 
installing the grommet in the opening of the liner.  

Reasons for Allowance
Claims 1-3, 5-16, 18 and 20-21 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art of record is Edmondson et al (US 6397603 as referenced in OA dated 3/1/2022), Freeman et al (US 20160356499 as referenced in OA dated 3/1/2022), Palusis et al (US 3755093 as referenced in OA dated 3/1/2022), Calvez (US 6655148 as referenced in OA dated 3/1/2022).
Edmonson teaches manufacturing a combustor assembly of a gas turbine engine with a liner and a dome defining a radial gap and axial gap.  Freeman teaches removing material from a CMC liner.  Palusis teaches a mounting assembly having a grommet, bushing, collar, pin, and nut.  Calvez teaches a mounting assembly having a bushing, pin, and nut.
Regarding claim 1, the prior art of record does not disclose, teach, or suggest in combination with the other limitations of the respective claim, the mounting assembly as described by the claim.  In Palusis, the nut of the mounting assembly is not tightened to secure the liner to the dome and press the bushing between a yoke of the dome and a base plate of the dome.  In Calvez, the mounting assembly does not comprise a grommet and collar.
 Regarding claims 2-3, 5-16, 18 and 20-21, the claims are allowed at least by virtue of their respective dependency upon an allowable base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN G KANG whose telephone number is (571)272-9814. The examiner can normally be reached Mon-Fri 8:00-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWIN KANG/Primary Examiner, Art Unit 3741